LETTS, Judge.
Once again, the validity of classification as a habitual felony offender under section 775.084, Florida Statutes (1991), is called into question because the trial court failed to make the requisite findings mandated by the statute. We reverse.
In the case at bar, certified copies of the prior felony convictions were introduced at the sentencing hearing without objection. Nonetheless, this does not result in a waiver of the statutory requirements. Simultaneously with the release of this case, our court has issued Wilson v. State, 605 So.2d 141 (Fla. 4th DCA 1992), which rejects the effectiveness of a waiver. It is true, however, that our Wilson opinion is somewhat critical of the state of the law. Nonetheless, we must follow it.
We certify the same question which we asked of our Supreme Court in Wilson and in Van Bryant v. State, 602 So.2d 582 (Fla. 4th DCA 1992).
This cause is hereby reversed and remanded for resentencing. On remand, after making the requisite findings supported by evidence, the defendant may again be sentenced as a habitual offender.
We find no merit to the remaining point on appeal.
REVERSED AND REMANDED.
DELL and GUNTHER, JJ., concur.